Exhibit 10.8

 

FOURTH AMENDMENT TO LOAN AGREEMENT

 

This Fourth Amendment to Loan Agreement (this “Amendment”) is entered into as of
March 11, 2005, by and between COMERICA BANK(“Bank”), and CHROMAVISION MEDICAL
SYSTEMS, INC. (“Borrower”).

 

RECITALS

 

Borrower and Bank are parties to that certain Loan Agreement dated as of
February 13, 2003, as amended from time to time, including but not limited to
that certain First Amendment to Loan and Security Agreement dated as of October
21, 2003, that certain Second Amendment to Loan and Security Agreement dated as
of January 22, 2004 and that certain Third Amendment to Loan Agreement dated as
of January 31, 2005 (collectively, the “Agreement”). The parties desire to amend
the Agreement in accordance with the terms of this Amendment.

 

NOW, THEREFORE, the parties agree as follows:

 

1.                                       The following defined terms in Section
1.1 of the Agreement hereby are amended or restated as follows:

 

“Revolving Line” means a credit extension of up to Five Million Five Hundred
Thousand Dollars ($5,500,000).

 

2.                                       Section 2.3(a) of the Agreement is
hereby amended and restated in its entirety to read as follows:

 

“Interest Rates. Except as set forth in Section 2.3(b), the Advances shall bear
interest, on the outstanding Daily Balance thereof, at a rate equal to one half
percent (0.50%) below the Prime Rate.”

 

3.                                       Section 2.5(b) of the Agreement is
hereby deleted in its entirety and there shall no longer be an unused line fee
in connection with the Revolving Facility.

 

4.                                       A new sentence is added to the end of
Section 7.8 of the Agreement as follows:

 

“Notwithstanding the foregoing, Borrower shall be permitted to enter into and
carry out its obligations under that certain Reimbursement and Indemnity
Agreement with Guarantors, dated as of March 11, 2005.”

 

5.                                       Unless otherwise defined, all initially
capitalized terms in this Amendment shall be as defined in the Agreement. The
Agreement, as amended hereby, shall be and remain in full force and effect in
accordance with its respective terms and hereby is ratified and confirmed in all
respects. Except as expressly set forth herein, the execution, delivery, and
performance of this Amendment shall not operate as a waiver of, or as an
amendment of, any right, power, or remedy of Bank under the Agreement, as in
effect prior to the date hereof.

 

6.                                       Borrower represents and warrants that
the Representations and Warranties contained in the Agreement are true and
correct as of the date of this Amendment, and that no Event of Default has
occurred and is continuing.

 

7.             As a condition to the effectiveness of this Amendment, Bank shall
have received, in form and substance satisfactory to Bank, the following:

 

(a)           this Amendment, duly executed by Borrower;

 

(b)           a Certificate of the Secretary of Borrower with respect to
incumbency and resolutions authorizing the execution and delivery of this
Amendment;

 

(c)           an Amended and Restated Guaranty from each Guarantor in the form
attached hereto, together with resolutions authorizing the execution and
delivery of the same;

 

--------------------------------------------------------------------------------


 

(d)           an amendment fee in the amount of $1,500, which shall be due and
payable and nonrefundable on the date hereof, and which may be debited from any
of Borrower’s accounts;

 

(e)           all Bank Expenses incurred through the date of this Amendment,
which shall be due and payable and nonrefundable on the date hereof, and which
may be debited from any of Borrower’s accounts; and

 

(f)            such other documents, and completion of such other matters, as
Bank may reasonably deem necessary or appropriate.

 

8.             This Amendment may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one instrument.

 

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the
second date above written.

 

 

CHROMAVISION MEDICAL SYSTEMS, INC.

 

 

 

By:

/s/ Stephen T.D. Dixon

 

 

Title:

CFO

 

 

 

 

COMERICA BANK

 

 

 

By:

/s/ James Ligman

 

 

Title:

AVP

 

 

2

--------------------------------------------------------------------------------